Citation Nr: 0206135	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  99-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from December 1935 to July 
1945.

The appeal arises from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying service connection for the 
cause of the veteran's death.  That decision also denied 
entitlement to educational assistance benefits under Chapter 
35.  The appellant has limited her appeal as to the issue of 
service connection for the cause of the veteran's death.  In 
August 2000, the Board determined that the appellant's claim 
was well-grounded and remanded the case to the RO for further 
action which has been completed.  As noted below, the 
Veterans Claims Assistance Act of 2000 has eliminated the 
necessity of a claimant to submit a well-grounded claim.  


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for cardiac arrhythmia, rated as 10 percent 
disabling.

2.  The Certificate of Death reflects that the veteran died 
at the age of 91 in November 1997; the immediate cause of 
death was end stage cardiomyopathy.  No other significant 
condition contributing to death were listed.  

3.  Cardiomyopathy was not manifest during service or within 
1 year of separation.

4.  The veteran's service-connected cardiac arrhythmia was 
not the immediate or underlying cause of the veteran's death, 
and was not etiologically related to the cause of death; the 
veteran's service-connected disability did not contribute 
substantially or materially to cause the veteran's death and 
it was not of such severity that it resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of other disease causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 
(West 1991); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
the March 1998 RO decision; December 1998 statement of the 
case; August 2000 Board decision; and in the October 2001 
supplemental statement of the case, of the reasons and bases 
for the denial of her claim.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
Board decision, and supplemental statement of the case, 
informed the appellant of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent medical evidence has been obtained to 
include the Certificate of Death which constitutes competent 
medical evidence per 38 C.F.R. § 3.326 and VCAA.  In 
addition, pursuant to the Board's remand, a medical opinion 
was obtained which is dated in May 2001.  The appellant has 
not referenced any unobtained evidence that might aid her 
claim or that might be pertinent to the bases of the denial 
of her claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of her claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that she is not prejudiced 
by this decision. 


Background

Service medical records include a Naval hospitalization in 
June 1945 for diagnosed cardiac arrhythmia with premature 
contractions.  The veteran was admitted for hospitalization 
based on the discovery, during a routine clinical evaluation, 
of tachycardia with numerous extrasystoles and blood pressure 
ranging from 130/80 to 166/118.  Upon admission, the veteran 
had no complaints and blood pressure was 128/82; a premature 
contraction approximately every fifteenth beat was detected.  
An electrocardiogram (EKG) showed sinus tachycardia, 
auricular; premature contractions; and a low T-wave in lead 
CF4.  Further blood pressure readings ranged from 120/76 to 
152/90, with a maximum rise after exercise to 164/78.

Service connection was granted by the RO in June 1948 for 
cardiac arrhythmia, premature contractions, rated as 
analogous to tachycardia, with a 10 percent rating assigned.

In June 1948, the veteran was afforded a VA examination.  
There was a normal sinus rhythm.  Blood pressure was 130/80.  
There was no enlargement.  Conduction time was normal.  There 
was no evidence of myocardial damage.  The EKG was 
essentially normal.  Occasional pulse irregularities were 
noted.  The physician assessed cardiac arrhythmia, premature 
contractions.

At a VA examination in June 1951, the veteran complained of 
his heart skipping beats and palpitating.  Upon examination, 
occasional premature beats were noted.  Heart rate was 80 per 
minute and blood pressure was 118/92.  There was no 
enlargement of the cardiac area.  Heart sounds were of good 
quality with no murmurs. The examiner diagnosed premature 
beats and no organic heart disease.

From May 1972 to June 1972, the veteran was privately 
hospitalized for cardiovascular evaluation upon the discovery 
of cardiac disease during unrelated medical treatment.  Upon 
examination, atrial fibrillation was the most dominant 
finding.  A cardiac fluoroscopy was negative except for 
irregular rhythm.  Selective coronary arteriography showed 
normal coronary arteries.  A cardioversion was successfully 
performed. Quinidine sulfate grains and Quinaglute were 
prescribed.  The examiner diagnosed normal coronary arteries 
by angiographic criteria as well as atrial fibrillation, 
etiology undetermined, probably idiopathic.

The veteran was privately hospitalized in April 1985 for 
complaints of chest pain experienced by the veteran after he 
mowed his lawn.  A history was noted of diabetes; paroxysmal 
atrial fibrillation; and hypertension.  An echocardiogram 
showed mild calcific aortic stenosis with concentric left 
ventricular hypertrophy.  Mitral valve motion suggested a 
left ventricular dysfunction.  An EKG showed atrial 
fibrillation with controlled ventricular rate and occasional 
premature ventricular contractions (PVCs).  Nonspecific ST T 
changes were consistently present upon multiple readings.  
The left atrium found to be dilated to 5.0, and the left 
ventricle was also mildly dilated.  The examiner diagnosed 
chest pain of uncertain cause, probably musculoskeletal; 
coronary artery disease (CAD) and unstable angina; diabetes 
mellitus; hypertension; paroxysmal atrial fibrillation; and 
Type IV hyperlipidemia.

In June 1986 the veteran was seen at a private hospital for 
chest discomfort with exercise.  A stress test revealed 
recurrent ventricular tachycardia with exercise, as well as 
marked changes of ischemia.  The veteran was admitted for 
hospitalization to stabilize the condition.  Chest thallium 
scans showed no evidence of fixed or reversible ischemia.  
Final diagnoses were unstable angina and recurrent 
ventricular tachycardia.

Thereafter, in June 1986, the veteran was hospitalization for 
symptomatic arteriosclerotic heart disease shown to be severe 
by cardiac catheterization.  A coronary arteriography was 
performed followed by successful balloon angioplasty.  
Diagnoses of CAD; angina pectoris; and history of atrial 
arrhythmias were rendered.

In April 1987 the veteran was privately hospitalized for a 
diagnosed transmural myocardial infarction.

At a June 1987 VA examination, the veteran's history was 
noted of diagnosed cardiac arrhythmia in service; civilian 
work as a mail carrier until retirement in 1978; multiple 
angioplasties in 1986; and hospitalization in April 1987 for 
a myocardial infarction.  Upon examination, pulse was 74 and 
irregular and blood pressures in sitting, recumbent, and 
standing positions were 170/100, 160/100, and 160/100, 
respectively.  The examiner assessed atherosclerotic heart 
disease with coronary insufficiency, status post angioplasty 
times two and acute myocardial infarction; and atrial 
fibrillation.  June 1987 EKGs showed atrial fibrillation, but 
were otherwise normal.

In July 1987, the RO denied service connection for 
atherosclerotic heart disease with coronary insufficiency and 
atrial fibrillation with a history of myocardial infarction.

At an October 1987 hearing before a hearing officer at the 
RO, the veteran and his wife testified regarding his history 
of cardiac arrhythmia.  They testified, in effect, that the 
arrhythmia had persisted since service and had resulted in 
cardiac difficulties and fatigue throughout his career as a 
mail carrier after his period of military service.  The 
veteran testified that these symptoms did not result in his 
taking excess leave while working as a mail carrier, but 
forced him to take an early retirement from the Post Office 
in 1978 after 18 years of work.

In an October 1988 letter, A. J. Singh, M.D., a private 
physician, indicated that he had treated the veteran since 
1983 for various disabilities to include atrial fibrillation; 
hypertension; diabetes mellitus; CAD; ventricular 
tachycardia; and carcinoma of the colon.  The physician 
opined that the cardiac arrhythmia, particularly atrial 
fibrillation with frequent PVCs and stress-induced 
ventricular tachycardia, contributed to his disability, 
affecting his ability to perform adequately on a full or 
part-time basis.  The physician further opined that the 
veteran's cardiac arrhythmia continued to be symptomatic and 
was growing gradually worse.

In August 1996 the veteran was privately hospitalized for 
multiple medical problems.  Assessments included, in 
pertinent part, chronic atrial fibrillation; congestive 
cardiomyopathy; CAD; Type II diabetes mellitus; history of 
colon cancer; and chronic obstructive pulmonary disease 
(COPD).

A VA examination was conducted in August 1997.  The veteran's 
history was noted.  The veteran reported having problems with 
his heart on an ongoing basis since service.  He reported 
taking a retirement pension after working in the Postal 
Service for 18 years because he could no longer work.  He 
reported being diagnosed with dilated non-ischemic congestive 
heart failure and pulmonary hypertension in the 1980's.  
Echocardiography and Doppler showed aortic root and valve 
sclerosis with 2+ aortic insufficiency by Doppler 
interrogation; dilated left atrium at 5.5 centimeters; 
thicken mitral leaflet with 3+ mitral insufficiency by 
Doppler interrogation; left ventricular cavity dilation with 
akinesia of the intraventricular septum, severe hypokinesis 
of all other myocardial segments, and an estimated ejection 
of 20 percent; and dilated right chamber size with severe 
tricuspid insufficiency by Doppler interrogation.  There was 
also moderate pulmonary hypertension with no effusion or 
thrombus.  Objective findings included marked heart 
enlargement.  There was evidence of congestive heart failure 
including 4+ pitting edema.  The examiner diagnosed severe 
cardiomyopathy with signs of congestive heart failure of both 
the left and right sides.  An addendum to that examination 
noted X-ray evidence of a pulmonary nodule.

Prior to his death, the veteran was medically treated at 
Villa St. Joseph.  The diagnoses were end stage 
cardiomyopathy, gastrointestinal bleed, acute renal failure, 
diabetes mellitus, gout, hypertension, chronic atrial 
fibrillation, mitral insufficiency, and mild pulmonary 
hypertension.  The veteran died at this facility.  

The Certificate of Death reflects that the veteran died at 
the age of 91 in November 1997.  The immediate cause of death 
was end stage cardiomyopathy.  No other significant condition 
contributing to death were listed.  The appellant indicated 
that no autopsy was performed.  

In an April 1998 letter, Timothy L. Jackson, M.D., indicated 
that prior to his death, the veteran had a multitude of 
chronic medical problems included a dilated cardiomyopathy, 
chronic renal insufficiency, hypertension with hypertensive 
heart disease, atrial fibrillation, pulmonary hypertension, 
and Type II diabetes mellitus.  The veteran had gradual 
progression of his cardiac disease and ultimately ceased to 
breathe related to his cardiomyopathy and associated 
complications.  

In a May 1998 letter, William D, Slemenda, M.D., F.A.C.C., 
stated that he was a treating physician of the veteran at the 
time of his death.  The veteran had a history of significant 
ischemic cardiomyopathy with both atrial and ventricular 
dysrhythmias.  

In May 2001, a medical opinion was obtained in order to 
ascertain whether the veteran's service-connected cardiac 
arrhythmia, premature contractions, had any role in his death 
from end stage cardiomyopathy.  The examiner reviewed the 
veteran's medical record dating back to service.  He opined 
that, based on a review of the record, there was no 
relationship between the premature contractions noted during 
the veteran's military service and the subsequent development 
of atherosclerotic heart disease, diabetes mellitus, 
peripheral vascular disease, infection of the foot, and the 
development of congestive heart failure.  


Analysis

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including arteriosclerosis, cardiovascular-
renal disease, and/or valvular heart disease, if manifested 
to a compensable degree with one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  A claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

During his lifetime, the veteran was service-connected for 
cardiac arrhythmia, premature contractions.  Service 
connection for atherosclerotic heart disease with coronary 
insufficiency and atrial fibrillation with a history of 
myocardial infarction was denied.  

The Certificate of Death reflects that the veteran died at 
the age of 91 in November 1997; the immediate cause of death 
was end stage cardiomyopathy.  No other significant condition 
contributing to death were listed.  

The appellant believes that the veteran's service-connected 
cardiac arrhythmia, premature contractions, played a role in 
his death from end stage cardiomyopathy.  However, since she 
has not been shown to be capable of making medical 
conclusions, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, as noted, there is a medical opinion 
dated in May 2001 regarding whether the veteran's service-
connected cardiac arrhythmia, premature contractions, played 
a role in his death from end stage cardiomyopathy.  Since 
this opinion was rendered by a medical professional who also 
had the benefit of reviewing the veteran's entire medical 
record, this opinion has probative value.  

The May 2001 medical opinion stated that there was no 
relationship between the premature contractions noted during 
the veteran's military service and the subsequent development 
of atherosclerotic heart disease, diabetes mellitus, 
peripheral vascular disease, infection of the foot, and the 
development of congestive heart failure.  Furthermore, 
arteriosclerotic heart disease and cardiomyopathy were not 
identified during service or within one year of separation 
from service, and no professional has attributed the onset to 
service.  

Thus, based on the evidence, the Board finds that the veteran 
did not incur cardiomyopathy during service or within one 
year thereof.  The veteran had several cardiovascular 
disorders as well as other medical problems at the time of 
his death.  Cardiomyopathy was the ultimate cause of his 
death.  A medical professional has determined that the 
veteran's cardiac arrhythmia, premature contractions, did not 
play a role in his death.  The veteran's service-connected 
cardiac arrhythmia, premature contractions, were not the 
immediate or underlying cause of the veteran's death, and 
were not etiologically related to the cause of death.  The 
veteran's service-connected cardiac arrhythmia, premature 
contractions, did not contribute substantially or materially 
to cause the veteran's death and it was not of such severity 
that they resulted in debilitating effects and a general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of other 
disease causing death.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

